UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7926



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

WILLIAM F. BRAHAM,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Elkins. Robert Earl Maxwell, District
Judge. (CR-90-168, CA-95-88)


Submitted:   January 18, 1996             Decided:   February 8, 1996


Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


William F. Braham, Appellant Pro Se. Sherry L. Muncy, OFFICE OF
THE UNITED STATES ATTORNEY, Elkins, West Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

28 U.S.C. § 2255 (1988) motion. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. United States v.
Braham, Nos. CR-90-168; CA-95-88 (N.D.W. Va. Oct. 2, 1995). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2